 In the Matter Of MID-STATES GUMMED PAPER COMPANYandINTERNA-TIONAL BROTHERHOOD OF PULP, SULPHITE & PAPER MILL WORKERS,LOCAL 332CaseNo. C-754.-Decided February 16, 1939-Gummed Paper Manufacturing Industry--Interference,Restraint,and Coer-cion:charges of, notsustained-Discrimination:charges of,not sustained._Mr. Jack Evans,for the Board.Pope &Ballard, by Mr. Merrill Shepard,of Chicago, Ill., for therespondent.Miss Valeria Brodzinski,of Cleveland, Ohio, for the Union.Mr. Victor A. Pascal,of counselto the Board.DECISIONANDORDERSTATEMENTOF THE CASEOn January 18, 1938, International Brotherhood of Pulp, Sulphiteend Paper Mill Workers, Local 332, herein called the Union, filed,charges with the Regional Director for the Thirteenth Region (Chi-cago,Illinois) alleging that the Mid-States Gummed Paper Company,Chicago, Illinois, herein called the respondent, had engaged in andwas engaging in unfair labor practices affecting commerce within the-meaning ofthe National Labor Relations Act, 49 Stat. 449, hereincalled the Act.On April 25, 1938, the National Labor RelationsBoard, herein called the Board, by the said Regional Director, issuedits complaint against the respondent alleging that the respondent hadengaged in and was engaging in unfair labor practices affecting com-merce within the meaning of Section 8 (1), (3), and (4) and Section2 (6) and (7) of the Act.On April 25, 1938, copies of the complaintand notice of hearing were duly served,upon the respondent and theUnion.Thereafter, the respondent filed its answer, verified April 29,1938, denying that it had engaged in unfair labor practicesas allegedin the complaint.Pursuant to notice, a hearing was held in Chicago,Illinois, onMay 5 and 6, 1938, before Gustaf B. Erickson, the Trial Examiner11 N. L.R. B., No. 32.354 MILL-STATES GUl4MED PAPER COMPANY ET AL.355duly designated by the Board.The Board and the respondent wererepresented by counsel and participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.During the course of the hearing the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Thereafter, the Trial Examiner filed an Intermediate Report datedJune 20, 1938, copies of which were duly served upon the parties, inwhich he found that the respondent had engaged in unfair labor prac-tices affecting commerce, within the meaning of Section 8 (1), (3)and (4) and Section 2 (6) and (7) of the Act.He recommended thatthe respondent cease and desist from engaging in the unfair laborpractices and, affirmatively, offer full reinstatement with back payto Myrtle Jacob, who, the complaint alleged, had been discriminatorilydischarged.Exceptions to the Intermediate Report were filed by the respondenton July 20, 1938.On August 2, 1938, the respondent filed a motionrequesting the Board to consider as part of the record in this pro-ceeding the testimony given by Mrs. Jacob at pages 53 to 66, bothinclusive, of the record in a prior proceeding before the Board in-volving the respondent and the Union brought pursuant to Section9 (c) of the Act.' The respondent's motion is hereby granted andthe said testimony is hereby made part of the record in this proceeding.On August 2, 1938, the respondent also filed a brief in support of itsexceptions which has been considered by the Board.Pursuant to notice, a hearing was held before the Board on October13, 1938, inWashington, D. C., for the purpose of oral argument.Counsel for the respondent and a representative of the Union appearedand participated in the oral argument.The Board has reviewed theexceptions to the Intermediate Report and, save as they are incon-sistentwith the findings, conclusions, and order set forth below,they are hereby sustained.Upon the entire record in the case, the Board makes the followingFINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent is a Delaware corporation with a factory andwarehouse in Chicago, Illinois, and sales offices in New York, Cleve-'Matter of Mid States Cunimed Paper CompanyandInt'lBrotherhood of Pulp, Sulphideand Paper Mill Workers, Chicago, Local332, 5 N L R. B 7 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDland, St. Louis, and San Francisco. It is engaged in coating paperand fabric with glue or a similar material and distributing theseproducts in the form of cloth and paper tape and paper in flat-sheetform.During the period from January 1 to September 30, 1937, the re-spondent's purchases of raw materials amounted to approximately$1,500,000, 89 per cent of which were received by it from sources out-side the State of Illinois.During the same period, its sales were inexcess of $2,000,000, 72.2 per cent of which were shipped to destina-tions outside the State of Illinois.The percentages relative to ship-ments to and from points in interstate commerce for the period end-ing September 30, 1937, were approximately the same up to andincluding the date of the hearing.II.THEORGANIZATION INVOLVEDInternationalBrotherhood of Pulp, Sulphite and PaperMillWorkers, Local 332, is a labor organization affiliated with the Amer-ican Federation of Labor, admitting to its membership all produc-tion and maintenance employees of the respondent, excluding clericaland supervisory employees.III.THE ALLEGED UNFAIR LABOR PRACTICESMyrtle Jacob was hired by the respondent on November 9, 1930,at a wage of 25 cents an hour and, at first, worked at sorting paperthat had been returned to the respondent because of defects. Inabout 1932 Mrs. Jacob was assigned to work in the laboratory, herduties consisting of testing paper and filing.Her initial wage wasincreased from time to time, the last increase in the latter part of1937 being to 48 cents an hour.Mrs. Jacob joined the Union in August 1937 and was an activeworker in its behalf.She solicited membership in the organization,was a member of its bargaining and grievance committee, and hadserved as its financial secretary since 1937. In October 1937, Mrs.Jacob and other members of the Union's committee met with Ferdi-nand W. Humphner, the respondent's vice president in charge ofmanufacturing, for the purpose of negotiating a contract.AsHumphner doubted the Union's majority and refused to enter intobargaining negotiations, the Union filed a petition with the Boardrequesting certification as the employees' exclusive bargaining repre-sentative.At the hearing on the Union's petition on December 2,1937, several employees, includingMrs. Jacob, gave testimony inbehalf of the Union. She testified concerning her duties as financialsecretary, the Union's membership among the employees, and as to MILL-STATES GUMMED PAPER COMPANY ET AL.357other matters.'Following the election held on February 15, 1938,pursuant to the Board's Direction dated February 1, the Union wascertified as the employees' exclusive bargaining representative onMarch 17.Thereafter the Union and the respondent entered into acontract for the period from March 29, 1938, to June 30, 1939, andfrom year to year thereafter, subject to termination or modificationupon written notice by either party 30 days before its terminationdate.In about August 1937 the Union initiated an active organizationalcampaign at the respondent's plant.Within a week or two after theUnion had begun to hold secret meetings, Mid-States Gummed PaperEmployees Association, Inc., an unaffiliated labor organization hereincalled the Association, was organized at the plant and commencedsolicitingmembership among the employees. Jack Reimer, an em-ployee in the packing department, sought to induce employees tojoin the Association and to deter them from membership in the Unionby threatening them with discharge or other acts of discrimination.However, it does not appear that the respondent's officers or othersupervisory employees authorized or sanctioned Reimer's threats orhad otherwise participated in the campaigns of the rival labororganizations.Before the Union instituted its membership campaign among theemployees, Humphner said to Mrs. Jacob, "Are you with me, Myrtle?"Mrs. Jacob answered, "Sure" and Humphner replied, "I am notkidding, I mean this."Mrs. Jacob interpreted these remarks as re-ferring to her prospective union activity.There was no other show-ing of the circumstances under which these remarks were made.While the significance of this conversation is not free from doubt, inthe absence of such other showing, we are of the opinion thatHumphner's equivocal statements should not be construedas an ex-pressionof his hostility to the Union or an attempt to deter Mrs.Jacob from activityin itsbehalf.After Mrs. Jacob had testified at the Board hearing, Humphnerfound her talking in the laboratory with Rose Gabrys, the Union'scorresponding secretary, during their lunch period.Upon Humph-ner'sinquiring as to the subject of their conversation, Mrs. Jacob toldhim that they were talking about unionaffairs.Humphner there-upon stated that he had been reprimanded for allowing the Asso-ciation to receiveitsmail atthe plant and informed them that theywerenot permitted to "talk on company premises."While the pro-priety of a prohibitionagainstunion discussion during a lunch periodis questionable,we are of the opinion that Humphner here was apply-2 This testimony is included in the matter incorporated in the record of this proceed-ing pursuant to the respondent's motion referred to above.164275-39-vol. xi-24 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDing a uniform policy to deter the rival labor organizations from con-ducting their affairs within the plant but was not attempting tointerfere with Mrs. Jacob's activity in behalf of the Union.As early as October 1937 Humphner knew that Mrs. Jacob was anactive protagonist of the Union as she served on its committee whichthen met with him to negotiate a contract.Nevertheless, in the latterpart of October or in November, the respondent increased her wageto 48 cents an hour.Mrs. Jacob testified that "business conditionshad been going down evidently since the first of August" and thatshe had not asked for an increase in her wage.According to Mrs. Jacob, about a week after she had testified beforethe Board on December 2, 1937, her working hours were decreased atHumphner's order from 45 to 40 a week, thus decreasing her earningsproportionally although the working hours of none of the otherlaboratory employees were then reduced.The record shows no suchreduction either in her hours or in the hours of the other girls in theflat-sheet department at that time. It appears, furthermore, that atno time during the period between the weeks ending November 27,1937, and January 15, 1938, did Mrs. Jacob work for more than 381/4hours a week and that during this period her working hours weresubstantially the same as those of the girls in the flat-sheet depart-ment.The respondent contended that Mrs. Jacob was an employeeof the flat-sheet department performing inspection work, and thatshe was assigned to work in the laboratory for the reason that thetesting instruments she employed in her work were located there.The record supports this contention.Mrs. Jacob was the only em-ployee in the laboratory who received an hourly wage, the othersbeing paid on a salary basis, and, unlike other employees, her dutiesin the laboratory were confined to inspection and did not includeexperimental work.Her foreman was Henry Ridenour, foreman ofthe flat-sheet department, although she was also subject to the super-vision of Keith Williams, the chief chemist in the laboratory.Wefind that Mrs. Jacob was in fact an employee of the flat-sheet depart-ment and that the respondent did not discriminatorily reduce herworking hours after she testified on December 2, 1937.On January 5, 1938, Mrs. Jacob, who for a number of years hadbeen subject to relatively mild and infrequent epileptic seizures, ac-cording to her testimony, "had an attack in which I went into a sortof a `spell."'The next day Louis Nelson, foreman of the tape de-partment and Humphner's assistant, told Humphner of the occurrenceand was instructed to secure written statements s from the witnesses3 The statements were admitted in evidence as probative only of the fact that theywere obtained, but not as probative of their contents, since those who gave the state-ments did not testify. MILL-STATES GUMMED PAPER COMPANY ET AL.359to the attack.Such statements were obtained and on January 10Nelson delivered them to Humphner, who took them to Dr. Miller,the respondent's physician.On January 11, Dr. Miller wrote therespondent a letter concerning the medical aspects of Mrs. Jacob'scase.4The respondent discharged Mrs. Jacob on January 17, 1938,maintainingthat, in accordance with Dr. Miller's letter dated January11, it considered that her epileptic attacks constituted a hazard bothto herself and to other employees in the factory.Since 1930 or 1931, Mrs. Jacob had sustained approximately fiveor six such attacks in the factory, one of which had occurred inRidenour's presence.She had been taken home on one or two suchoccasions by Al Lapp, foreman of the gumming department. Lappdid not testify at the hearing.Ridenour denied that Mrs. Jacobhad sustained an attack in his presence, which denial we do notcredit.During this period, Humphner had given Mrs. Jacob per-mission to arrive late at the plant so that she might receive treat-ment at a hospital.He admitted that in about 1936 it had beenreported to him that Mrs. Jacob had fainted and that subsequentlyhe asked her how she was feeling. Both Humphner and Ridenourdenied that, prior to January 6, 1938, they had known that she wassubject to epilepticseizures.We find that, prior to January 6, 1938,Humphner, Ridenour, and Lapp knew that Mrs. Jacobwas sufferingfrom some type of physical disability, but the record does not revealthat, prior to January 6, 1938, any of the respondent's supervisoryofficials knew that she was subject to epileptic attacks.Upon the entire record, we find that the respondent has not dis-criminated in regard to the tenure of employment or any term orcondition of employment of Myrtle Jacob for the purpose of dis-couraging membership in a labor organization, has not dischargedor otherwise discriminatedagainstMyrtle Jacob because she hasgiven testimony under the Act, and has not interfered with, re-strained, or coerced its employees in the exercise of the rights guar-anteed them in Section 7 of the Act.We will, therefore,dismissthe complaint.Upon the basis of the foregoing findings of fact and upon theentire record in the case, the Board makes the following :CONCLUSIONS OF LAW1.The operations of the respondent, Mid-States Gummed PaperCompany, Chicago,Illinois,occurin commerce,within the meaningof Section 2 (6) ofthe Act.4Dr.Miller's letter was admitted in evidence as probative only of the fact that sucha letter had been written but not as probative of its contents,as Dr. Miller did nottestify. 360DECISIONSOF NATIONALLABOR RELATIONS BOARD2. International Brotherhood of Pulp, Sulphite and Paper MillWorkers, Local 332, is a labor organization, within the meaning ofSection 2 (5) of the Act.3.By discharging Myrtle Jacob, the respondent has not discouragedmembership in a labor organization, thereby engaging in an unfairlabor practice, within the meaning of Section 8 (3) of the Act.4.By discharging Myrtle Jacob, the respondent has not discrimi-nated against an employee because she has given testimony under theAct, thereby engaging in an unfair labor practice, within the meaningof Section 8 (4) of the Act.5.The respondent has not interfered with, restrained, or coercedits employees in the exercise of the rights guaranteed by Section7 of the Act, thereby engaging in an unfair labor practice, withinthe meaning of Section 8 (1) of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law and pursuant to Section 10 (c) of the National Labor Rela-tions Act, the National Labor Relations Board hereby orders thatthe complaint be, and it hereby is, dismissed.